Citation Nr: 1044792	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran asserts that he has a chronic disability manifested 
by vertigo that first developed during service.  The service 
treatment records contain a diagnosis of vertigo on at least two 
occasions and the post service treatment records show treatment 
for vertigo.  The Veteran was afforded a VA medical examination 
in October 2007.  The examiner stated that he was unable to 
perform all the needed testing at that time, including the Dix-
Hallpike maneuver, and that the records of the Veteran's brain 
MRI needed to be obtained, before an opinion could be provided.  
The MRI records have since been included in the Veteran's claims 
folder, but the Veteran has not been scheduled for a new VA 
examination to determine the etiology of the Veteran's 
vertiginous symptoms.  Consequently, the Veteran's claim must be 
remanded for a new VA medical examination.

The Veteran's updated medical treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA and/or TriCare 
medical records dated from January 2008 to 
present.

2.  When the above has been completed, afford 
the Veteran the appropriate VA examination to 
determine the nature and etiology of the 
Veteran's complaints of chronic vertigo.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should indicate 
that such a review was conducted.  Following 
a thorough examination, during which any 
necessary studies are performed, including 
the Dix-Hallpike maneuver if such is 
indicated, the examiner should indicate 
whether the Veteran currently has a chronic 
disorder manifested by vertigo.  If the Dix-
Hallpike maneuver is not indicated, the 
examiner should state the reason.  The 
examiner should opine whether a current 
disorder manifested by vertigo is at least as 
likely as not (50 percent or greater 
likelihood) related to the Veteran's 
complaints of vertigo during military 
service.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should 
furnish the Veteran and his representative a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


